Citation Nr: 9919740	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  92-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected bilateral knee 
disorders.

2.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia with severe osteoarthritis of 
the left knee.

3.  Entitlement to a disability rating in excess of 
10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1978 to June 1980.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the disability rating for the right 
knee disorder from zero to 10 percent, and denied entitlement 
to a compensable disability rating for the left knee 
disorder.  The veteran has perfected an appeal of that 
decision.

The veteran's claims were previously before the Board in 
September 1992, at which time they were remanded to the RO 
for additional development.  In a January 1993 rating 
decision the RO increased the disability rating for the left 
knee disorder from zero to 10 percent.  The veteran has not 
withdrawn his appeal of the rating assigned for the left knee 
disorder, and the Board finds that the issue of entitlement 
to a higher disability rating for the left knee disorder 
remains within the Board's jurisdiction.  Fenderson v. West, 
12 Vet. App. 119 (1999) (the veteran is generally presumed to 
be seeking the maximum benefit allowed by law, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded).

In an August 1996 rating decision the RO denied entitlement 
to service connection for a low back disorder as secondary to 
the service-connected bilateral knee disorders.  The veteran 
has also perfected an appeal of the August 1996 decision.

The issues of increased ratings for the bilateral knee 
disorders will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disorder as secondary to the service-connected bilateral knee 
disorders is not supported by competent medical evidence 
showing that the low back disorder is related to a service-
connected disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the low back.  
He did, however, develop chondromalacia and subluxation of 
the patellae in both knees, and was separated from service 
due to the bilateral knee disability.

VA examinations of the knees in September 1980, April 1983, 
November 1984, and February 1986 revealed no evidence of 
instability, and his knee symptoms were described as mild or 
causing no functional impairment.  In November 1984 he could 
squat to a fair degree, and rise from the squat without 
discomfort.  He reported having had back pain during the 
previous year, which his private doctor attributed to 
possible disc disease.  He denied that his back bothered him 
at the time of the examination, or with lifting, and the 
examination revealed no abnormalities pertaining to the 
spine.  He denied having received any treatment for his knees 
since his separation from service.

The reports of October and December 1992 VA examinations show 
that he had "giving out," pain, limited motion, and 
stiffness in both knee joints, which was assessed as 
bilateral degenerative osteoarthrosis.  VA treatment records 
indicate that he received medication and a knee sleeve for 
chronic knee pain from February 1993 through April 1995, and 
that he underwent arthroscopy of the right knee in January 
1994, with a lateral release and shaving of osteophytes.  In 
February 1995 he underwent arthroscopic surgery on the left 
knee, with debridement of the chondromalacia of the patella 
and the fraying of the lateral meniscus.

Private treatment records show that in August 1994 the 
veteran, who was noted to have a history of low back pain for 
several years, injured his back by lifting a mailbag during 
the course of his employment at the Post Office.  Examination 
and diagnostic testing resulted in the diagnosis of a 
herniated disc at L4-L5 and calcification in the posterior 
portion of the L5-S1 disc, probably due to an old herniation.  
He underwent a lumbar discectomy at L4-L5 for a herniated 
nucleus pulposus at that time.  The private treatment records 
do not provide any etiology for the low back disorder, with 
the exception of the on-the-job lifting injury.  The records 
indicate that the veteran applied for workers' compensation 
benefits as a result of the back injury.

In a November 1991 statement the veteran reported that he had 
injured his back because he was unable to bend his knees to 
properly perform heavy lifting.  In his March 1997 
substantive appeal he stated that although he had been taught 
to perform heaving lifting by keeping his back straight and 
using his legs to lift, he could not lift in that manner 
because of the problems with his knees.  He asserted that he 
used his back to lift because he could not use his legs, 
which resulted in the injury to his back.

During a May 1998 hearing the veteran testified that his back 
was originally injured when he was pulling a container of 
mail off a truck in approximately 1985.  He stated that his 
foot slipped in water on the floor of the truck, resulting in 
his weight falling onto his knee.  He further stated that the 
knee gave out, causing injury to his back.  He also testified 
that he again injured his back in about 1993 by lifting a 
mail bag improperly and herniating a disc in his back, which 
resulted in the surgery described above.  He stated that he 
was not able to lift properly by bending his knees because of 
the pain in his knees and the inability to squat.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Therefore, if the determinant issue is 
one of medical etiology, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  The 
veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.  

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 
38 U.S.C.A. § 5107(a) and held that VA has no duty to assist 
the claimant in the absence of a well-grounded claim.  See 
Schroeder v. West, 12 Vet. App. 184 (1999) (per curiam).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993).  The Board 
has determined, therefore, that, in the absence of a well-
grounded claim, VA has no duty to assist the veteran in 
developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a low back 
disorder is not well grounded.  The veteran's service medical 
records are silent for any complaints or clinical findings 
pertaining to the low back, and the veteran does not contend 
otherwise.  He contends that service connection is warranted 
on the basis that his service-connected bilateral knee 
disorder prevented him from lifting properly, resulting in 
injury to his low back.

Because the veteran's claim involves a relationship between 
two medical disorders, medical evidence is required to show 
that the asserted relationship exists.  Velez, 11 Vet. App. 
at 158.  Although the veteran is competent to provide 
evidence of the sequence of events leading up to the back 
injury, he is not competent to provide evidence that the 
injury occurred due to dysfunctioning of his knees.  The 
Board notes that the evidence does not indicate that the back 
injury was the direct result of a fall that occurred when his 
knees gave way, but that the back injury occurred during the 
normal course of lifting a heavy mailbag.  See Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).  The proximate cause of 
the August 1994 back injury was heavy lifting on-the-job, and 
not dysfunctioning of the veteran's knees.  He has not 
submitted any medical evidence showing how the original 
injury in 1985 occurred.  In the absence of competent medical 
evidence indicating that the bilateral knee disorders were 
the proximate cause of the low back disorder, the Board finds 
that the claim of entitlement to service connection for a low 
back disorder as secondary to the service-connected bilateral 
knee disorders is not well grounded.  See Jones v. West, No. 
96-1253, slip op. at 3 (U.S. Vet. App. May 11, 1999).



ORDER

The claim of entitlement to service connection for a low back 
disorder as secondary to the service-connected bilateral knee 
disorders is denied.


REMAND

The veteran contends that his bilateral knee disorders 
warrant higher ratings than have been assigned.  During the 
June 1998 hearing he testified that he had received ongoing 
treatment for the knee disorders from the VA medical center 
(MC) in St. Louis, Missouri, and the RO requested from that 
facility his outpatient treatment records since January 1995.  
The records were not, however, included in the case file that 
was returned to the Board.  The VA treatment records are 
deemed to be evidence of record and are relevant to the 
veteran's appeal, and a determination on the merits of the 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (if VA is 
put on notice of the existence of relevant evidence, the 
Board must seek to obtain that evidence before proceeding 
with the appeal).

The veteran was provided VA examinations in October and 
December 1992 and August 1995.  The reports of those 
examinations do not, however, fully document all of the 
functional limitations resulting from the bilateral knee 
disorders.  The Board finds, therefore, that an additional 
examination is warranted.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a knee 
disorder since April 1995.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the treatment records from 
the VAMC in St. Louis, Missouri, from 
April 1995 through the present.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the functional 
limitations resulting from the bilateral 
knee disorders.  The claims file and a 
copy of this remand must be made 
available to and be reviewed by the VA 
examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies, including X-ray or MRI, deemed 
necessary for an accurate assessment.  

The examiner should conduct a thorough 
orthopedic examination of both knees and 
provide a diagnosis of any pathology 
found.  In examining the knees the 
examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  

The examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
knee pathology.  The examiner should 
provide the complete rationale for all 
opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to disability ratings in 
excess of 10 percent for the right and 
left knee disorders.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

